Case 4:20-cv-00524-ALM-KPJ Document 14 Filed 12/04/20 Page 1 of 1 PageID #: 37




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


    AMELIA MARIE TORRES, #2293667                    §
                                                     §
    v.                                               §        CIVIL ACTION NO. 4:20cv524
                                                     §
    DEPUTY CHASE MATTEL, ET AL.                      §

                                        ORDER OF DISMISSAL

             This case was referred to United States Magistrate Judge Kimberly C. Priest Johnson, who

    issued a Report and Recommendation concluding that Plaintiff’s lawsuit should be dismissed without

    prejudice for want of prosecution. The Report and Recommendation of the Magistrate Judge, which

    contains proposed findings of fact and recommendations for the disposition of such action, has been

    presented for consideration. No objections having been timely filed, the Court concludes that the

    findings and conclusions of the Magistrate Judge are correct, and adopts the same as the findings and
.
    conclusions of the Court.

              It is therefore ORDERED that Plaintiff’s complaint is DISMISSED without prejudice.

    All motions by either party not previously ruled on are hereby DENIED.

              SIGNED this 4th day of December, 2020.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE
